Case! 1:21-cv-00658-JPW Document 14 Filed 04/15/21 Page 1 of 1
Case 1:21-cv-00658-JPW Document10 Filed 04/12/21 Page 2 of 2

Civil Action No.: 1:21-CV-00658-JPW *SEALED*
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R, Civ. P. 4 ())
This summons for (name of individual and title, if any) | ‘ LLC

Was received by me on (date) oAlnlaed)

Oy personally served the summons on the individual at (place)

on (date) 5 or

O 1 left the summons at the individual's residence or usual place of abode with (name)
» aperson of suitable age and discretion who resides there,

{" (date) , and mailed a copy to the individual's last known address; or

I served the summons on (name of individual) Aeou Srowk rs AIA Dep ___, who is

. designated by law to accept service of process on behalf of (name of organization) The Carpeses TY

MOO) TAPE OER Eee Nee O stall Con: date) et raia0a.| ; or
at (859 ; lahona City. Orlahoma

C) | returned the summons uhexecuted because ; Or

        
  

 

UO Other (specify) :

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

oA [isfaoa. Se Z

Date Server's Signature

ANIA AG
“| Olddborna.. Precees Seat

Printed naine and title

01640 Miltary Ave,, Ferner, Ok

Server's Addiess

 

Additional information regarding attempted service, etc:

Description for Amy Stowe:
Age: GO Sex: Female fac: White Heght: 97" Weight: tool,

flay: Siher Glasses ; Yes
